 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   ROGER THOMPSON,                 )         Case No. CV 18-10787 JAK(JC)
                                     )
12                                   )         ORDER ACCEPTING FINDINGS,
                       Petitioner,   )         CONCLUSIONS, AND
13                                   )         RECOMMENDATIONS OF
                  v.                 )         UNITED STATES MAGISTRATE
14                                   )         JUDGE
      STUART SHERMAN,                )
15                                   )
                                     )
16                     Respondent.   )
     ________________________________
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition under
19 28 U.S.C. § 2254 for Writ of Habeas Corpus (“Petition”) and accompanying
20 documents, the submissions in connection with the Motion to Dismiss the Petition,
21 and all of the records herein, including the May 21, 2019 Report and
22 Recommendation of United States Magistrate Judge (“Report and
23 Recommendation”). The Court approves and accepts the Report and
24 Recommendation.
25         IT IS HEREBY ORDERED that the Motion to Dismiss the Petition is
26 granted and the Petition and this action are dismissed with prejudice because
27 petitioner’s claim is time-barred.
28 ///
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
 2 the Judgment herein on petitioner and counsel for respondent.
 3        LET JUDGMENT BE ENTERED ACCORDINGLY.
 4
 5        DATED: July 2, 2019
 6
 7                                 ________________________________________
 8                                 JOHN A. KRONSTADT
                                   UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
